Paul A. Turcke, ISB No. 4759
MSBT LAW, CHARTERED
7699 West Riverside Drive
Boise, ID 83714
Tel: 208-331-1800
Fax: 208-331-1202
pat@msbtlaw.com

Attorney for Defendant-Intervenor Applicant

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS,
 WESTERN WATERSHEDS PROJECT,
 and WILDERNESS WATCH,

              Plaintiffs,

 v.
                                                   Case No. 19-cv-00203-CWD
 U.S. FOREST SERVICE and
 U.S. FISH AND WILDLIFE SERVICE,

              Defendants,                         DECLARATION OF REW R.
                                                       GOODENOW
 SAFARI CLUB INTERNATIONAL,

              Defendant-Intervenor
 Applicant.




I, Rew R. Goodenow, being first duly sworn on oath depose and state as follows:

      1. I am Chairman of the Legal Task Force of Safari Club International (“Safari

         Club”).
2.      I have personal knowledge ofthe matters set forth herein, except those stated
        on information and belief and, as to those matters, I believe them to be true.

3.      Safari Club is a nonprofit corporation incorporated in the State of Arizona,
        operating under § 501(c)(4) of the Internal Revenue Code, with principal
        offices and places of business in Tucson, Arizona and Washington, D.C.

4.      Its membership includes approximately 45,000 individuals from the United
        States and many ofthe countries around the world. Safari Club has chapters
        in both Idaho and Wyoming.

5.      Safari Club's mission "is to protect the freedom to hunt and promote wildlife
        conservation worldwide." Safari Club's purposes include:

     • To advocate, preserve and protect the rights of all hunters.
     • To promote safe, legal and ethical hunting and related activities.
     • To monitor, support, educate or otherwise take positions on local, national
       and international legislative, executive,judicial or organizational endeavors
       that foster and support these purposes and objectives, within the limits
       imposed by law and regulation.
     • To inform and educate the public concerning hunting and related activities.

6.      Safari Club works with its sister organization, Safari Club International
        Foundation (SCIF),to carry out its conservation mission.

7.      SCIF's missions include the conservation ofwildlife, education ofthe public
        concerning hunting and its use as a conservation tool, and humanitarian
        services. More specifically, the conservation mission of SCIF is: (a) to
        support the conservation of the various species and populations of game
        animals and other wildlife and the habitats on which they depend; and(b)to
        demonstrate the importance of hunting as a conservation and management
        tool in the development, funding and operation of wildlife conservation
        programs.

8.      "Sustainable use" recognizes that the utilization of wildlife often produces
        benefits that provide incentives for conservation, that conservation does not
        require non-use of wildlife and that non-use can actually be counter-
        productive to conservation efforts. Well-managed hunting is and has been a
        valuable tool in conservation and protection of many game species and
        associated habitats, and biodiversity. The concept of sustainable use has
        been endorsed and adopted as a key principal of conservation by the
        International Union for the Conservation ofNature and Natural Resources-
                                       2
             the oldest and largest conservation organization in the world—at its 2nd
             World Conservation Congress. Sustainable use is also one of the three
             primary principles of the Convention on Biological Diversity, commonly
             referred to as the Biodiversity Treaty, one of two major treaties opened for
             signature at the United Nations Conference on Environment and
             Development(UNCED)in 1992.

      9.     Safari Club is an organization that promotes the principle and practice of
             sustainable use conservation, including the ability of its members to
             participate in hunting and importation of foreign species in order to 1)
             increase social tolerance for the species' destructive behavior, 2) discourage
             and apprehend poachers, 3) contribute meat and other important resources
             and revenue to local communities, 4)reduce overpopulations in areas where
             the species has exceeded its carrying capacity, and 5) increase the value of
             the species.

      10.    Many Safari Club members hunt black bears and other wildlife species in
             Idaho and Wyoming and many of these hunt black bears over bait on
             National Forest lands in Idaho and Wyoming.

      11.    I provide this declaration in support of Safari Club's motion to intervene in
             the above captioned case.

      In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the
foregoing is true and correct.


Dated this 19th day of August, 2019.

                                         By:
                                                Rew R. Goodenow




                                            3
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 23rd day of August, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic filing:

Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov




                                          /s/ Paul A. Turcke
                                          Paul A. Turcke, ISB #4759
                                          MSBT Law, Chartered
                                          7699 West Riverside Drive
                                          Boise, Idaho 83714
                                          Telephone: 208-331-1800
                                          Facsimile: 208-331-1202
                                          pat@msbtlaw.com
